*815CONCURRENT OPINION OP
MR. JUSTICE EIGUERAS.
This is an appeal from a judgment in a criminal prosecution for the adulteration of milk.
' It is governed by the Act of the Legislative Assembly of Porto Eico, approved March 11, 1909. The undersigned justice has generally dissented, and in this special case concurs in the opinion of the majority of- the court. This, at first glance, appears to be contradictory, but I shall explain.
I am of the opinion that the statute above cited establishes a clear distinction between provisions of the first and second sentence thereof.
In the first sentence it expressly requires a fraudulent purpose on the part of any person in the cases enumerated, and later fixes the punishment therefor. It does not speak of a fraudulent purpose and only says that “in all cases in which the adulterated article is milk, the person guilty of such adulteration, keeping or offering for sale such article shall be sentenced,” etc., etc.
If the legislature had considered them the same, and if it only intended to separate them in order to fix a special punishment in cases of the adulteration of milk, it would have said, after the word “confiscation,” which is the last word in the first sentence, 4 ‘ and in all cases in which the article is millr the punishment shall be,” etc., etc.
Section 18 of the Civil Code reads as follows:
4 4 The most effectual and universal manner of discovering the true meaning of law, when its expressions are dubious, is by considering the reason and spirit thereof, or motives which induced its enactment. ’ ’
Aside from the difficulty, not to say impossibility, of proving a fraudulent purpose in this case, it must be borne in mind that milk is an article of absolute necessity, used principally as a food for children and invalids, and that the adulteration thereof may cause serious injuries to the public health, which must be avoided at any cost by the Government, by means of *816laws imposing severe punishment upon the unscrupulous adul-terators of food.
These reasons, that of fixing a more severe punishment, as may be seen in the second sentence, and in the third under the word “provided,” and the fact that upon the introduction, passage and approval of this law the adulteration of milk had become so universal that it was the ordinary and usual kind of milk to be found, together with other reasons perhaps of greater importance, undoubtedly impelled the legislature to refrain from requiring proof of the existence of a fraudulent purpose in a person guilty of the adulteration of milk, it being sufficient that the article be adulterated, that it be so offered for sale, or that it be actually sold as pure.
This is the only way to prevent the public from being cheated and at the same'time to prevent the consumer from being slowly poisoned by the daily use of such food.
Otherwise, in view of the impossibility of proving the existence of a fraudulent intent, I feel that it would be licensing the unscrupulous speculators, who constitute the majority, to continue the sale of adulterated milk.
Construing this law together with section 18 of the Code, I am forced to the conclusion that the adulteration of milk is covered by the statute as a particular case, and that it is not necessary to prove a fraudulent purpose, but that it is sufficient to prove that the milk is adulterated and that the person guilty of the adulteration has it in his possession for sale or actually sells the same, and that the punishment provided for by the same law is applicable to the case.
This is the explanation for my general dissent from the opinion of the majority of my colleagues.
But in the information in this case it is alleged that there was malice and a fraudulent intent on the part of the accused, and this is an imputation of a most personal character, and it is plain that the accused went to trial in the belief that an attempt would be made to prove that allegation, and in the *817certainty that proof thereof was impossible he perhaps failed to nse certain means of defense.'
And here again I have explained why I concurred in the opinion of the majority in this special case reversing the judgment appealed from.